TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 2, 2015



                                     NO. 03-15-00397-CV


       One Thousand Nine Hundred Sixty-Five Dollars in U.S. Currency, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on March 4, 2015. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.